Blackford, J.
This was a bill in chancery filed by Muir against Craig. The bill charges, that one Jennings had obtained judgment against Craig for 379 dollars and 92 cents; that, execution was taken out on that judgment; that the sheriff levied the execution on a certain tract of land supposed to be the property of Craig; that the complainant, believing the land to be Craig’s, purchased the 'same at the sheriff’s sale, for 295 dollars, paid the purchase-money, and received the sheriff’s deed. The bill further charges- that Craig, both on and before the day of sale, represented the land to be. his; that the land in reality belonged to the .United States and not to Craig; and that the sheriff’s sale and deéd.conveyed no title to the complainant. The object of the bill is to compel the defendant, who is.the judgment-debtor, to refund to the complainant the amount of the purchase-money for the land, paid by the latter to- the sheriff. • ; . .
The answer denies all the particulars of fraud charged, but it admits the other material facts stated in the -bill. There was a supplemental bill filed, but the cause does hot require a particular notice of it. There are a number of depositions in the record, but they leave the case in the same situation, substantially, in. which it previously stood'upon the bill and answer.
The Circuit Court dismissed the bill at the complainant’s costs. ■' -
The question which is presented by this case is, whether the purchaser at sheriff’s sale of land, to which the execution-debtor had no title, but which belonged at the-time to the United States, can recover from the debtor, in equity, the amount of the phrchase-monéy paid to the sheriff,, though no fraud in relation to the sale be imputed to the debtor?
We find this question^ so far as it could arise in a case of the *294sale. of a negro, decided in the affirmative by the Court of Appeals in Kentucky, in M'Ghee v. Ellis, 4 Littell, 244. Our opinion is in accordance with that decision, the principle of which must, we conceive, be applicable to a case of the sale of land. Crdig’s debt to Jennings, as to 295 dollars, has been paid by Muir. ' The consideration- for that payment, — viz. the land sold by the sheriff to'Muir as Craig’s property, — has entirely failed.Muir must-be entitled, under the circumstances of the case, to recover in equity from Craig, who has received the' benefit, the purchase-money paid to the sheriff for the land, with interest. The decree of the Circuit Court, in favour of ■the defendant^ is erroneous and must be-reversed.
J. Test and A. Lane, for the plaintiff,
G. H. Dunn, for the defendant.

Per Curiam.

The decree is reversed with costs. Cause remanded, &c.